Citation Nr: 0935795	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
September 2000. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for residuals of a right shoulder injury.  

In January 2009, the RO granted an increased 20 percent 
evaluation for residuals of a right shoulder injury, to 
include traumatic calcific bursitis, effective October 13, 
2005, the date of the Veteran's claim.  

The Veteran testified at a July 2009 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  ]

The Board notes that the issue of service connection for C-4 
nerve root injury (right spinal accessory nerve injury) with 
trapezius wasting and weakness resulting in winged right 
scapula, has been raised by the record.  See January 2007 VA 
Form 9; May 2007 VA examination report; September 2007 VA 
outpatient treatment record.  This matter is referred to the 
RO for appropriate action.  


FINDING OF FACT

Residuals of a right shoulder injury result in chronic pain 
and limitation of motion, with 60 degrees abduction in the 
right (major) shoulder with pain.  Residuals of a right 
shoulder injury do not result in favorable ankylosis of 
scapulohumeral articulation; recurrent dislocation, malunion, 
fibrous union, or nonunion of the humerus at the 
scapulohumeral joint; or nonunion or dislocation of the 
clavicle or scapula.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
right (major) shoulder injury have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

May 2006 and February 2009 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the corrective 
notice and readjudicating the case in January 2009 and March 
2009 supplemental statements of the case.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records, VA authorized 
examinations, and a Board hearing transcript have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
February 2006 and May 2007.  38 C.F.R. § 3.159(c)(4) (2008).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate.  VA examinations contain a description of 
the history of the disability at issue; document and consider 
the Veteran's complaints and symptoms; include relevant 
diagnostic testing; fully address the relevant rating 
criteria; and contain a discussion of the effects of the 
Veteran's service-connected disability on his occupational 
and daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The Veteran is currently assigned a 20 percent evaluation 
under Diagnostic Codes 5299-5201.  See 38 C.F.R. § 4.27 
(2008) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  

The Veteran is service-connected for his right (major) 
shoulder.

Diagnostic Code 5200 assigns a 30 percent evaluation for 
favorable ankylosis of the scapulohumeral articulation of the 
major arm with abduction 60 degrees, where the individual can 
reach his mouth and head; a 40 percent evaluation for 
intermediate ankylosis of the major arm between favorable and 
unfavorable; and a 50 percent evaluation for unfavorable 
ankylosis of the major arm with abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2008).

Limitation of motion for the shoulder in this case may be 
rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a 
(2008).  Diagnostic Code 5201 assigns a higher 30 percent 
evaluation for limitation of motion of the arm midway between 
the side and shoulder level, and a 40 percent evaluation for 
limitation of the major arm to 25 degrees to the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008); See also 38 
C.F.R. § 4.71a Plate I (2008).

Diagnostic Code 5202, for impairment of the humerus, assigns 
a 20 percent evaluation for malunion of the humerus of the 
major arm with moderate deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2008).  A 30 percent evaluation is 
assigned for malunion with marked deformity.  Id.  Diagnostic 
Code 5202 also contemplates recurrent dislocation of the 
humerus at the scapulohumeral joint.  Id.  A 30 percent 
evaluation is assigned with frequent episodes of dislocation 
and guarding of all arm movements of the major arm.  Id.  
Diagnostic Code 5202 assigns a 50 percent evaluation for 
fibrous union of the major arm; a 60 percent evaluation for 
nonunion (false flail joint) of the major arm; and an 80 
percent evaluation for loss of head of (flail shoulder) for 
the major arm.  Id.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned with 
nonunion of the clavicle or scapula without loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  A maximum 20 
percent evaluation is assigned for nonunion of the clavicle 
or scapula with loose movement, or for dislocation of the 
clavicle or scapula.  Id.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

During a February 2006 VA authorized examination the Veteran 
reported that he had constant pain in his shoulder.  He could 
not sleep on his right side.  He was unable to lift or throw 
a ball.  He had restricted abduction, although his hand 
strength was normal.  It was noted that the Veteran attempted 
suicide in July 2000, with an injury to the brachial nerve, 
which caused some weakening of his right scapula and was 
likely contributing to some of the Veteran's shoulder 
problems at present.  A physical examination reflects 125 
degrees right shoulder forward flexion; 60 degrees abduction 
with pain; 65 degrees extension; and markedly limited 
internal and external rotation due to pain.  The Veteran had 
grip strength of 161 pounds on the right as compared to 150 
pounds on the left.  He had pinch strength of 28 pounds on 
the right as compared to 35 pounds on the left.  X-rays of 
the shoulder demonstrated a one-centimeter calcification 
within the insertion of the suparaspinatus on the greater 
tuberosity compatible with calcific tendinitis.  The Veteran 
was diagnosed with a right shoulder injury with residual pain 
and limitation of motion with x-ray evidence of calcific 
tendinitis.  The examiner stated that it was more likely that 
his shoulder symptoms were coming from the service-connected 
injury, although probably exacerbated by his injury to the 
brachial plexus. 

A May 2007 VA authorized examination noted that the Veteran 
had a right shoulder injury playing football in service.  He 
was subsequently evaluated for tendinitis.  The examiner 
noted that in 2000, the underwent an operation for repair of 
self-inflicted laceration of the external jugular vein and 
damage to the superior part of the brachial plexus.  The 
examiner noted further that the Veteran underwent a secondary 
surgery on August 2001 with exploration of the neck and a 
spinal accessory nerve graft was placed.  Since that time, 
the Veteran reported winging of the scapula which caused 
impingement on his shoulder with right shoulder pain.  
However, the examiner noted that the pre-existing shoulder 
injury with a diagnosis of tendinitis was made prior to this.  
The Veteran reported that he could not abduct his shoulder 
beyond 90 degrees.  He could not throw a ball or sleep on his 
right side.  He had trouble reaching over his head, although 
strength in the right arm was normal.  The Veteran was 
previously employed in carpentry and was unable to do that 
because he is right-hand dominant.  The Veteran was employed 
as a human resources assistant at the time of the 
examination.  

A physical examination shows that the Veteran had 0 to 135 
degrees forward flexion of the right shoulder with pain from 
120 degrees to 135 degrees.  He had 0 to 100 degrees right 
shoulder abduction with pain from 60 degrees to 100 degrees.  
The Veteran had 0 to 58 degrees external rotation and 0 to 90 
degrees internal rotation on the right.  The Veteran had grip 
strength of 124 pounds on the right, as compared to 132 
pounds on the left.  He had pinch strength of 28 pounds on 
the right, as compared to 36 pounds on the left.  Biceps, 
triceps, and deltoid strength were 5/5 bilaterally.  There 
was mild to moderate winging of the right scapula with muscle 
atrophy.  X-rays of the right shoulder showed a 1.2 
centimeter calcification within the rotator cuff complex, 
consistent with calcific tendinitis.  This was confirmed on 
an MRI.  A right upper extremity EMG and nerve conduction 
study showed a mild static injury to the right spinal 
accessory nerve, resulting in mild trapezius muscle wasting 
and weakness. 

The Veteran was assessed with traumatic calcific bursitis of 
the right shoulder.  The Board notes, however, that elsewhere 
in the examination report, the VA examiner indicated that the 
Veteran had a diagnosis of calcific tendonitis, and not 
calcific bursitis.  The Veteran was also assessed with mild 
static right spinal accessory nerve injury with trapezius 
muscle wasting and weakness.  The examiner opined that the 
neurological disability of the right shoulder was minimally 
contributing to the Veteran's symptoms.  His main shoulder 
problem appeared to be from the calcific tendinitis of the 
shoulder which was causing pain and limitation of motion with 
repetitive activity.  The examiner indicated that this was 
more likely than not secondary to his service-connected right 
shoulder injury playing football in 1985. 

VA treatment records dated from 2004 to 2009 reflect chronic 
right shoulder pain secondary to calcific 
tendinitis/subacrominal impingement syndrome.  A December 
2004 note shows that the Veteran had right shoulder pain and 
limited range of motion secondary to a C4 nerve injury.  The 
only improvement he had was after receiving steroid 
injections in the shoulder.  A physical examination shows 
that he Veteran had approximately 80 degrees right shoulder 
abduction with inability to raise his arm further.  A March 
2005 note shows that the Veteran reported weakness in the 
right shoulder.  The VA physician stated that most of the 
Veteran's weakness was secondary to his nerve root injury and 
that probably would not be resolved.  X-rays reflect a slight 
anterior spur of the acromion.  The Veteran was seen for 
physical therapy for the right shoulder.  A February 2009 
note shows that the Veteran had no improvement in the right 
shoulder with a prior cortisone injection.  He was also noted 
to have residual nerve damage to the C4 nerve root from a 
prior suicide attempt and as well as a residual winged 
scapula on the right.    

During the Veteran's July 2009 Board hearing, he reported 
that he had daily pain in his right shoulder, even with the 
use of pain medication.  He could no longer perform his 
previous occupation as a carpenter due to his right shoulder 
disability.  At the time of the examination, he worked in 
human resources.  He kept his right hand on the desk to avoid 
pulling on his shoulder.  He reported that his right shoulder 
injury prevented him from doing previous recreational 
activities such as throwing a ball and playing golf.  

The Veteran is currently in receipt of a 20 percent 
evaluation for residuals of a right shoulder injury under 
Diagnostic Code 5201.  A December 2004 VA treatment report 
reflects 80 degrees right shoulder abduction.  During a 
February 2006 VA examination, the Veteran had 60 degrees 
right shoulder abduction with pain.  During his most recent 
May 2007 VA examination, the Veteran had 100 degrees 
abduction, with pain starting at 60 degrees.  VA examinations 
show that the Veteran's current right shoulder 
symptomatology, to include pain and limitation of motion, is 
predominantly due to his service-connected residuals.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran's service-connected right 
shoulder disability results in limitation of abduction in the 
right shoulder to 60 degrees with pain.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2008).  The Board 
finds that this more nearly approximates a 30 percent rating 
under Diagnostic Code 5201 for limitation of the major arm 
midway between the side and shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 and Plate I (2008).  The 
Veteran's right shoulder disability is not shown to result in 
limitation of the major arm to 25 degrees to the side to 
warrant a higher 40 percent evaluation under Diagnostic Code 
5201.  Id.  In assigning the Veteran's 30 percent evaluation 
under Diagnostic Code 5201, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

The Board has considered whether a separate or higher 
evaluation is available under other provisions of the 
Diagnostic Code.  The Veteran is not shown to have ankylosis 
of the scapulohumeral articulation of the right shoulder to 
warrant a rating under Diagnostic Code 5200.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (2008).  The Veteran is not shown 
to have recurrent dislocation of the humerus at the 
scapulohumeral joint, malunion, fibrous union, nonunion 
(false flail joint) or loss of the head of the humerus (flail 
shoulder) for the major arm to warrant a separate or higher 
rating under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2008).  The Veteran is not shown to 
have nonunion or dislocation of the clavicle or scapula to 
warrant a rating under Diagnostic Code 5203.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology in the right shoulder 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology as discussed 
above.  The record does not show that the Veteran has 
required frequent hospitalizations for his disability.  There 
is no probative evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Further, 38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

Although the Veteran has reported that he can no longer 
perform his previous occupation as a carpenter, he is able to 
perform sedentary work.  During his May 2007 VA examination 
and his July 2009 Board hearing, the Veteran indicated that 
he was employed fulltime as a human resources assistant.  The 
Veteran's service-connected disability is not shown to result 
in an unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.



C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for residuals of a right shoulder injury.


ORDER

A 30 percent rating, but no more, is granted for residuals of 
a right shoulder injury subject to the law and regulations 
governing the payment of monetary benefits. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


